COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-18-00213-CR


MICHAEL AARON MEARES                                             APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE

                                   ----------

          FROM THE 297TH DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 1498158D

                                   ----------

                       MEMORANDUM OPINION 1

                                   ----------

      Michael Aaron Meares attempts to appeal from his state-jail-felony

conviction for possession of less than one gram of a controlled substance—

methamphetamine. See Tex. Health & Safety Code Ann. § 481.115(b) (West

2017). Meares pleaded guilty pursuant to a plea bargain, and in accordance with

the plea bargain, he was sentenced to one year in a state-jail facility. And



      1
      See Tex. R. App. P. 47.4.
consistent with that plea, the “Trial Court’s Certification of Defendant’s Right of

Appeal” states that this “is a plea-bargain case, and the defendant has NO right of

appeal.” See Tex. R. App. P. 25.2(a)(2).

       On May 22, 2018, we notified Meares that his appeal could be dismissed

based on the trial court’s certification unless he or any party desiring to continue

the appeal filed a response on or before June 1, 2018, showing grounds for

continuing the appeal. See Tex. R. App. P. 25.2(d), 44.3. No timely response has

been filed. 2

       In accordance with the trial court’s certification, we dismiss Meares’s appeal.

See Tex. R. App. P. 25.2(d), 43.2(f).



                                                     /s/ Elizabeth Kerr
                                                     ELIZABETH KERR
                                                     JUSTICE

PANEL: KERR, PITTMAN, and BIRDWELL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: August 9, 2018




       2
        Meares filed a late response on June 19, 2018. Even with Meares’s late
response, the record does not show either that he wants to appeal a trial-court
ruling on a pretrial motion that was disposed of before trial or that the trial court
granted him permission to appeal. See Tex. R. App. P. 25.2(a)(2).


                                           2